Citation Nr: 0941333	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which granted the Veteran's 
May 2005 claim for entitlement to service connection for 
PTSD, and assigned a disability rating of 30 percent.

The Veteran originally requested a hearing at the RO with a 
Decision Review Officer (DRO) in an October 2006 letter; 
however, in an undated statement, the Veteran withdrew his 
request for a DRO hearing.  The hearing request is therefore 
deemed withdrawn.

In October 2007, the Veteran's claims folder was transferred 
from the RO in San Diego, California to the RO in Montgomery, 
Alabama.


FINDING OF FACT

The Veteran's PTSD is manifested by impairment due to mild or 
transient symptoms which decrease his efficiency and ability 
to perform tasks only during periods of significant stress.  
He has Global Assessment of Functioning (GAF) scores ranging 
from 60-70.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

An August 2005 letter, provided to the Veteran before the 
October 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letter informed the Veteran of what evidence 
was needed to establish his claim, what VA would do and had 
done, and what evidence he should provide.  The August 2005 
letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the 
Veteran was provided with such notice in March 2006.  
Additionally, the RO granted service connection for the 
Veteran's PTSD in its October 2005 rating decision.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran.  The Veteran's service treatment records, service 
personnel records, and VA treatment records have been 
obtained.

Moreover, the Veteran was provided with VA examinations 
regarding his PTSD in September 2005 and January 2009.  Thus, 
the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in his November 2005 notice of 
disagreement that an evaluation higher than 30 percent is 
warranted for his PTSD.  In his October 2006 substantive 
appeal, the Veteran contends that his PTSD symptoms are 
severe, and warrant a higher evaluation.

In September 2005, the Veteran was provided with a VA 
examination.  The examiner reviewed the claims file.  The 
Veteran reported that, while stationed in the Philippines, a 
fellow solider showed him a gun, which accidentally 
discharged.  The bullet entered the Veteran's left upper lip 
and penetrated his neck, whereupon it lodged in the right 
side of his neck, and caused a cervical fracture.  
Subsequently, the Veteran was placed on traction for two-and-
a-half months, sent to physical therapy for four months, and 
then medically discharged from service in June 1969.  The 
Veteran later worked as a janitor for four years, and as a 
mailman for 33 years, until his retirement in 2003.  A 
dislocated left big toe, which required surgery, contributed 
to the Veteran's retirement.  The Veteran reported that he 
has nightmares and flashbacks to his time in service three 
times per week, as well as nervousness, depression, poor 
concentration, irritability, trouble sleeping, and feelings 
of anger and isolation.  The VA examiner diagnosed the 
Veteran with mild to moderate PTSD.  The Veteran had a GAF 
score of 60-70.

In January 2009, the Veteran was provided with his second VA 
examination.  The examiner did not have access to the claims 
file, but he did review the Veteran's medical records.  On 
examination, the Veteran's speech was unremarkable, his 
attitude was cooperative, his affect was normal, and his mood 
was good.  His thought process and content were both 
unremarkable.  He had no delusions, hallucinations, or 
inappropriate behavior, and his judgment demonstrated that he 
understands the outcome of his behavior.  The Veteran had no 
obsessive or ritualistic behavior, panic attacks, homicidal 
thoughts, or suicidal thoughts.  He had no episodes of 
violence.  The Veteran's only problem with activities of 
daily living is a slight problem with toileting, secondary to 
his prostate surgery.  The Veteran reported having persistent 
re-experiencing of the traumatic accidental gunshot wound; 
persistent avoidance of stimuli associated with the trauma, 
and numbing of general responsiveness; and persistent 
symptoms of increased arousal.  The Veteran also reported 
feeling nervous and having nightmares and recurrent memories, 
and experiencing anxiety when watching the news.  The 
examiner assessed the Veteran with the Psychopathy Checklist, 
Military Version (PCL-M), and determined that the Veteran 
obtained a score that indicated mild PTSD symptoms.  The 
examiner diagnosed the Veteran with PTSD, and characterized 
his symptoms as mild and stable.  The examiner opined that 
the Veteran's PTSD symptoms are transient or mild, and 
decrease his efficiency and ability to perform tasks only 
during periods of significant stress.  He further found that 
the Veteran did not have occasional decreases in work 
efficiency or intermittent periods of inability to perform 
occupational tasks; reduced reliability and productivity; 
deficiencies in judgment, thinking, family relations, work, 
mood, or school; or total occupational and social impairment.  
The Veteran had a GAF score of 67.

The Board finds that the evidence of record is consistent 
with a rating of 30 percent disabling for the entire 
appellate period.  Although the evidence demonstrates that 
the Veteran's service-connected PTSD has been characterized 
by impairment due to mild or transient symptoms which 
decrease his efficiency and ability to perform tasks only 
during periods of significant stress, which would ordinarily 
result in a disability rating of 10 percent, the Board 
declines to decrease the Veteran's disability rating.  Giving 
the benefit of the doubt to the Veteran, the Board finds that 
his depressed mood, anxiety, and chronic sleep impairment 
warrant his current disability rating of 30 percent.

The evidence of record does not warrant a rating in excess of 
30 percent.  The Veteran's PTSD is not primarily 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Moreover, the Veteran's PTSD has been found to not have 
resulted in deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood; and to not 
have resulted in total occupational and social impairment.

In his October 2009 statement, the Veteran's representative 
argued that the effects of the Veteran's disorder, and not 
the symptoms themselves, should serve as the basis for the 
Veteran's disability rating.  He further argued that the 
Veteran should be rated based on the severity of the symptoms 
that he has, and not on symptoms which are irrelevant to 
PTSD.  Because the effects of the Veteran's disorder include, 
at most, depressed mood, anxiety, and chronic sleep 
impairment, a disability rating greater than 30 percent is 
inapplicable.  Likewise, because the VA examiners determined 
that the symptoms of PTSD are mild, or mild-to-moderate, a 
disability rating greater than 30 percent is inapplicable.

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected PTSD does 
not meet the applicable schedular criteria for a rating in 
excess of 30 percent disabling.  Fenderson, supra.  There is 
no benefit of the doubt that can be resolved in his favor as 
the preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  
Accordingly, the claim for a higher initial rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


